DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-20 of U.S. Patent No. 10,825,519. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the electronic device in claims of the patent is used to perform the method of claims of the instant application.
Regarding claims 1 and 2: Claim 1 of the patent recites an electronic device that can be used to perform a method for operating a memory cell, the method comprising:

wherein the memory cell includes a variable resistance layer in an amorphous state regardless of a value of data stored in the memory cell (claim 1, lines 6-9).
Regarding claim 3: Claim 2 of the patent recites the method of claim 1, wherein the memory cell maintains a turn-off state during the reset operation.
Regarding claim 4: Claim 3 of the patent recites the method of claim 1, wherein, when the reset operation is performed, the variable resistance layer maintains the amorphous state.
Regarding claim 5: Claim 4 of the patent recites the method of claim 1, further comprising performing a set operation of programming the memory cell to a low-resistance amorphous state.
Regarding claim 6: Claim 5 of the patent recites the method of claim 5, wherein, in the set operation, the threshold voltage of the memory cell is decreased by turning on the memory cell.
Regarding claim 7: Claim 6 of the patent recites the method of claim 5, wherein a voltage smaller than the sub- threshold voltage is applied to the memory cell during the set operation.
Regarding claim 8: Claim 7 of the patent recites the method of claim 5, wherein, in an operation of programming the memory cell, the memory cell is set to a reset state when the subthreshold voltage is applied to the memory cell, and the memory cell is
set to a set state when no voltage is applied to the memory cell.

wherein the read voltage has a value between a threshold voltage when the memory cell has the high-resistance amorphous state and a threshold voltage when the memory cell has a low-resistance amorphous state.
Regarding claim 10: Claim 9 of the patent recites an electronic device that can be used to perform a method for operating a memory cell, the method comprising:
performing a reset operation of programming the memory cell to a high-resistance amorphous state from a turn-off state by applying, to the memory cell, a sub-threshold voltage,
performing a set operation of programming the memory cell to a low-resistance amorphous state by applying, to the memory cell, a turn-on voltage,
wherein the memory cell includes a variable resistance layer in an amorphous state regardless of a value of data stored in the memory cell.
Regarding claim 11: Claim 10 of the patent recites the method of claim 10, wherein the sub-threshold voltage is greater than 0.7 time of a threshold voltage of the selected memory cell and smaller than 0.95 time of the threshold voltage.
Regarding claim 12: Claim 11 of the patent recites the method of claim 10, wherein, when the reset operation and the set operation are performed, the variable resistance layer maintains the amorphous state.
Regarding claim 13: Claim 14 recites the method of claim 10, further comprising applying a read voltage to the memory cell, wherein the read voltage has a value between a threshold voltage when the memory cell has the high-resistance amorphous 
 	Regarding claim 14: Claim 15 of the patent recites an electronic device that can be used to perform a method for operating a memory cell, the method comprising:
performing a reset operation of programming the memory cell to a second threshold voltage by applying, to the memory cell having a first threshold voltage, a voltage smaller than the first threshold voltage, wherein the memory cell has the first threshold voltage or the second threshold voltage according to a value of data stored in the memory cell, the second threshold voltage having a higher level than the first threshold voltage, and
wherein the memory cell includes a variable resistance layer in an amorphous state regardless of the value of the data stored in the memory cell.
Regarding claim 15: Claim 16 of the patent recites the method of claim 14, wherein, when a threshold voltage of the memory cell is changed from the first threshold voltage to the second threshold voltage, the variable resistance layer maintains the amorphous state.
Regarding claim 16: Claim 17 of the patent recites the method of claim 14, wherein, in a reset operation, a subthreshold voltage is applied to the memory cell, the sub-threshold voltage having a level that is higher than 0.7 time of that of the first threshold voltage and lower than 0.95 time of that of the first threshold voltage.
Regarding claim 17: Claim 18 of the patent recites the method of claim 16, further comprising performing a set operation of programming the memory cell to the 
Regarding claim 18: Claim 19 of the patent recites the method of claim 14, further comprising performing a set operation of programming the memory cell to the first threshold voltage by turning on the memory cell.
Regarding claim 19: Claim 20 of the patent recites the method of claim 14, further comprising applying a read voltage to the memory cell, wherein the read voltage has a level that is higher than that of the first threshold voltage and lower than that of the second threshold voltage.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10-12, 14, 15 and 18 are rejected under 35 U.S.C. 102(a(2) as being anticipated by Yamakawa (US 10,818,730).
Regarding claim 1: Yamakawa discloses a method for operating a memory cell, the method comprising:
performing a reset operation of programming the memory cell (selector layer 22 is in the memory cell MC1, column 4, lines 12-15) to a high-resistance amorphous state (high-resistance, column 4, lines 36-40)  by applying, to the memory cell, a sub-
wherein the memory cell includes a variable resistance layer (first layer) in an amorphous state regardless of a value of data stored in the memory cell (claim 5).
Regarding claim 3: Yamakawa discloses the method of claim 1, wherein the memory cell maintains a turn-off state (high-resistance) during the reset operation.
Regarding claim 4: Yamakawa discloses the method of claim 1, wherein, when the reset operation is performed, the variable resistance layer maintains the amorphous state (claim 5).
Regarding claim 5: Yamakawa discloses the method of claim 1, further comprising performing a set operation of programming the memory cell to a low-resistance amorphous state (claim 5).
Regarding claim 6: Yamakawa discloses the method of claim 5, wherein, in the set operation, the threshold voltage of the memory cell is decreased by turning on the memory cell (low-resistance state).
Regarding claim 10: Yamakawa discloses a method for operating a memory cell, the method comprising:
performing a reset operation of programming the memory cell (the selector layer is an element of the memory cell, column 4, lines 39-40) to a high-resistance amorphous state from a turn-off state by applying, to the memory cell, a sub-threshold voltage (column 4, lines 36-38),
performing a set operation of programming the memory cell to a low-resistance amorphous state by applying, to the memory cell, a turn-on voltage (column 4, line 43),

wherein the memory cell includes a variable resistance layer in an amorphous state regardless of a value of data stored in the memory cell (claim 5).
Regarding claim 11: Yamakawa discloses the method of claim 10, wherein the sub-threshold voltage is greater than 0.7 time of a threshold voltage of the selected memory cell and smaller than 0.95 time of the threshold voltage.
Regarding claim 12: Yamakawa discloses the method of claim 10, wherein, when the reset operation and the set operation are performed, the variable resistance layer maintains the amorphous state (claim 5).
Regarding claim 14: Yamakawa discloses a method for operating a memory cell, the method comprising:
performing a reset operation of programming the memory cell to a second threshold voltage (a threshold voltage when the memory cell has a high-resistance state) by applying, to the memory cell having a first threshold voltage, a voltage smaller than the first threshold voltage (a predetermined threshold value, column 4, lines 36-39),
wherein the memory cell has the first threshold voltage or the second threshold voltage according to a value of data stored in the memory cell, the second threshold voltage having a higher level than the first threshold voltage (the second threshold voltage (when the memory cell has a high-resistance state) must have a higher level than the first threshold voltage), and
wherein the memory cell includes a variable resistance layer in an amorphous state regardless of the value of the data stored in the memory cell (claim 5).

Regarding claim 18: Yamakawa discloses the method of claim 14, further comprising performing a set operation (low-resistance state, column 4, line 43) of programming the memory cell to the first threshold voltage by turning on the memory cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa.
Claims 2, 11 and 16 differ from Yamakawa in reciting that wherein a level of the sub-threshold voltage is higher than 0.7 time of that of the threshold voltage and lower than 0.95 time of that of the threshold voltage. It would have been a matter of design choice to use the level of the sub-threshold voltage higher than 0.7 time of that of the threshold voltage and lower than 0.95 time of that of the threshold voltage since Applicant has not disclosed the use of such a specific range of the sub-threshold .
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa in view of Fuji (US 2008/0212363).
Yamakawa discloses all the limitations of claims 7 and 17 except for a voltage smaller than the sub-threshold voltage being applied to the memory cell during the set operation. However, Fuji discloses the use of a voltage (Vset) smaller than the reset voltage (Vreset) applied to the memory cell to set the memory cell in a set state (Fig. 4). It would have been obvious to one of ordinary skill in the art to use a voltage (Vset) smaller than the reset voltage (Vreset) applied to the memory cell to set the memory cell in a set state in a phase change memory device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa in view of Lee et al. (US 2014/0036570, hereinafter “Lee””).
Claim 8 differs from Yamakawa in reciting that the memory cell is set to a set state when no voltage is applied to the memory cell. However, Lee discloses the use of BV3 to set the memory cell to the reset state (paragraph [0031], lines 1-3) and no voltage applied to the memory cell to set the memory cell in the set state (paragraph [0024], lines 1-7). It would have been obvious to one of ordinary skill in the art to use a sub-threshold voltage to set the memory cell to the reset state and no voltage applied to the memory cell to set the memory cell in the set state in a memory device.
Claims 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa in view of Fuji.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUAN HOANG/           Primary Examiner, Art Unit 2827